
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. McMahon submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of the
		  week of April 13, 2009, through April 17, 2009, as Protect Your Pharmacy
		  Week, and for other purposes.
	
	
		Whereas with a renewed national spotlight on prescription
			 drug abuse, it is important to note the related issue of crimes against
			 pharmacies;
		Whereas there are indications that the frequency of
			 violent acts to obtain controlled substances in our Nation’s pharmacies is on
			 the rise;
		Whereas it is estimated that prescription drug crime is
			 the source of between 25 to 30 percent of the country’s drug problem, according
			 to the National Association of Drug Diversion Investigators;
		Whereas pharmacy owners are on the front line of this new
			 war on drugs and need to know how to protect their pharmacy, community,
			 patients, and the environment;
		Whereas in April 2008, the National Community Pharmacists
			 Association (NCPA), Federal Bureau of Investigation Law Enforcement Executive
			 Development Association (FBI LEEDA) and Purdue Pharma L.P. (collectively with
			 NCPA and FBI LEEDA, the “Partnership”) announced a Partnership to combat
			 pharmacy crime by improving pharmacy safety and security;
		Whereas the Partnership declared the third week of April
			 as Protect Your Pharmacy Week and encouraged pharmacists in all
			 practice settings to take steps to protect staff and patients from pharmacy
			 crime, including prescription drug theft;
		Whereas NCPA and Purdue Pharma launched RxPATROL in 2003,
			 a collaborative effort between industry and law enforcement designed to
			 collect, collate, analyze, and disseminate pharmacy theft information;
		Whereas RxPATROL helps protect pharmacies and ensures
			 legitimate patients' access to life-sustaining medicines;
		Whereas RxPATROL has teamed up with neighborhood crime
			 fighting groups such as Crime Stoppers;
		Whereas by working with local media outlets, Crime
			 Stoppers can expedite the identification and apprehension of suspects who
			 commit crimes;
		Whereas community pharmacists can not only benefit from
			 this initiative by helping law enforcement apprehend pharmacy robbers, but
			 community pharmacists can also gain access to important information on robbery
			 trends and patterns that will help reduce their vulnerability to theft;
		Whereas by making this information available to
			 pharmacists, NCPA and Purdue Pharma hope to reduce the number of pharmacy
			 thefts across the country; and
		Whereas the week of April 13, 2009, through April 17,
			 2009, is an appropriate week to designate as “Protect Your Pharmacy Week”: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Protect
			 Your Pharmacy Week;
			(2)recognizes the
			 continuing importance of pharmacies; and
			(3)encourages
			 pharmacies to take steps to reduce their vulnerability to theft.
			
